Citation Nr: 0202783	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  98-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 20, 1975, to May 
1978.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that denied service 
connection for an eye disability.  In March 1999, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  Defective vision existed prior to the veteran's entry 
into service as demonstrated by the report of his medical 
examination for enlistment into service.

2.  The pre-service defective vision did not increase in 
service and the current eye condition was not present in 
service or for many years later.

3.  The veteran's current cone-rod dystrophy of the eyes is 
not related to a disease or injury of service.


CONCLUSION OF LAW

The pre-service defective vision of the eyes was not 
aggravated by active service and the current eye disability, 
including cone-rod dystrophy of the eyes, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for an eye disability and that VA has complied 
with the requirements of the VCAA.

The veteran has been provided with a VA eye examination to 
determine the nature and extent of his eye problems.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In March 1999 the 
Board remanded the case to the RO with instructions to 
contact the service department in order to attempt to obtain 
additional service medical records of the veteran's treatment 
in service and to attempt to obtain service department 
medical records of his post-service treatment.  The attempts 
to obtain additional evidence were unsuccessful and the 
veteran has notified the RO that he has no additional 
evidence to submit.  In correspondence dated in October 2001, 
the veteran requested that his case be forwarded to the Board 
for appellate consideration of his claim.  He and his 
representative have been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from May 1975 to May 1978.

The available service medical records show that the veteran 
underwent a medical examination in March 1975 for enlistment 
into service.  The uncorrected distant vision of the right 
eye was 20/25 and the uncorrected distant vision of the left 
eye was 25/40.  The uncorrected near vision was S-1 in the 
right eye and S-2 in the left eye.  It was noted that he had 
defects of distant and near vision that were not 
disqualifying for service.

Service medical records show that the veteran was 
hospitalized for 11 days in September 1975 for treatment of 
an infectious disease.  The diagnoses were meningococcal 
meningitis, treated, resolved; and microangiopathic hemolytic 
anemia, disseminated intravascular coagulation suspected, 
mild, resolved.

The post-service medical records reveal that the veteran 
underwent a VA medical examination in July 1978.  There were 
no complaints related to the eyes.  His uncorrected distant 
vision of each eye was 20/20.  An eye disability was not 
found.

Service department medical records show that the veteran was 
seen for eye problems from 1985 to 1987 and that he underwent 
visual field examinations that revealed defective vision.  A 
report dated in June 1985 shows that he was seen for a 
routine eye examination.  His uncorrected right eye distant 
vision was 20/80-1, the uncorrected left eye distant vision 
was the same as the right eye, the uncorrected near vision of 
the right eye was 20/100, and the uncorrected near vision of 
the left eye was 20/50.  He was referred to ophthalmology for 
evaluation of bilateral eye disorders.

A service department report shows that the veteran underwent 
ophthalmology evaluation in September 1985.  The impression 
was "[s]ome form of tapeto-retinal degenerative disease-
R[etinitis] P[igmentosa] or similar."  

A service department neurology consultation in September 1985 
found that the veteran had no definable responses in either 
eye.  The examiner noted that this could be due to disease of 
the anterior visual pathway as well as non-compliance with 
the testing.

A private medical report shows that the veteran underwent an 
eye examination in October 1995.  It was noted that the 
veteran had been seen in 1986 when he had 20/80 distant 
vision in both eyes.  The veteran thought his vision was 
getting worse.  The right eye visual acuity was 8/200 and the 
left eye visual acuity was 20/60-.  He had significant RPE 
(retinal pigment epithelium) changes in the fovea of the 
right eye, as well as a waxy pallor to the disc and 
peripheral specule changes in the RPE.  He had a .3 disc RPE 
loss directly in the fovea of the left eye, and no fluid or 
CNV.  He had peripheral pigmentary changes in the left eye.  
The impression was cone-rod dystrophy of both eyes.

The veteran underwent a VA eye examination in October 1997.  
He gave a history of meningococcal meningitis in 1975, and 
said that approximately 10 years later he noticed decreased 
central vision that had progressed to no useful central 
vision remaining.  The uncorrected vision of the right eye 
was 20/800 near, and 10/400 far.  The uncorrected vision of 
the left eye was 20/800 near, and 20/400 far.  There was no 
response to 3-4E isopter in the central field.  The diagnosis 
was rod cone dystrophy of the eyes.  The examiner opined that 
because there was a 10 year lapse between the veteran's 
meningitis and the onset of the dystrophy it was unlikely 
that the 2 conditions were related.  It was noted that cone 
rod dystrophies occasionally occurred sporadically.

The veteran testified at a hearing in May 1998.  His 
testimony was to the effect that he was treated for 
meningitis in service in 1975 and that his current eye 
problems were related to that condition.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The available service medical records show that the veteran 
had defective vision at the time of his medical examination 
for enlistment into service, but those records do not show 
worsening of the veteran's vision in service.  Nor do the 
available service medical records reveal the presence of any 
other eye disability.  The service medical records show that 
he was treated for meningitis that resolved.  Since the 
current eye disability was not manifest within the first year 
after separation from service, the presumption of service 
incurrence or aggravation afforded by 38 U.S.C.A. § 1112(a) 
does not apply in this case.

The post-service medical records show that the veteran 
underwent a VA medical examination in 1978.  At that time, he 
had no complaints related to his eyes and an eye disability 
was not found.  The post-service medical records do not 
demonstrate the presence of the veteran's current eye 
disability, cone-rod dystrophy of the eyes, until the mid-
1980's and do not link this condition to an injury or disease 
of service, including his episode of meningitis.  The 
examiner who conducted the 1997 VA examination opined that 
the veteran's cone-rod dystrophy of the eyes was not likely 
to be related to his meningitis in service.  There is no 
competent evidence to rebut the opinion of that examiner.  
The veteran's testimony to the effect that his cone-rod 
dystrophy of the eyes is related to his meningitis in service 
is not competent evidence because the evidence does not show 
that he is qualified through education, training or other 
experience to offer medical diagnoses, statements or 
opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it demonstrates the presence of defective vision that existed 
prior to the veteran's entry into service and that this pre-
service condition did not increase in severity during active 
service.  The evidence does not show the presence of any 
other eye disability, including cone-rod dystrophy of the 
eyes, in service or for many years later, and is against a 
link between the current condition and an injury or disease 
in service.  Hence, the preponderance of the evidence is 
against the claim for service connection for an eye 
disability, and the claim is denied.  The benefit of the 
doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

